Citation Nr: 0325506	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  03-02 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for degenerative 
disease of the lower back, as secondary to service-connected 
residuals of a crush injury to the right foot.

2.  Entitlement to an initial evaluation in excess of 
10 percent for residuals of a crush injury to the right foot.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
February 1946.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from June 2000 and January 2002 rating 
decisions of the Newark, New Jersey, Department of Veterans 
Affairs (VA) Regional Office (RO).  In the June 2000 rating 
decision, the RO granted service connection for residuals of 
a right foot injury and assigned a 10 percent evaluation, 
effective December 6, 1999.  In the January 2002 rating 
decision, the RO denied service connection for degenerative 
disease of the lower back.  


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that degenerative disease of the lower back is attributable 
to the service-connected residuals of a crush injury to the 
right foot.  

2.  Residuals of a crush injury to the right foot are 
manifested by no more than a moderately severe foot injury.


CONCLUSIONS OF LAW

1.  Degenerative disease of the lower back is not proximately 
due to, the result of, or aggravated by the service-connected 
residuals of a crush injury to the right foot.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310(a) (2003).

2.  The criteria for an evaluation of 20 percent, but no 
more, for residuals of a crush injury to the right foot have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section four of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001, see 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001), 
and is codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date.

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claims by means of the discussions in the June 2000 and 
January 2002 rating decisions, the March 2001 and October 
2002 statements of the case, a March 2001 letter, and a 
January 2002 supplemental statement of the case.  As to the 
claim for an increased evaluation for the service-connected 
right foot disorder, the RO informed the veteran that in 
order to warrant an initial evaluation in excess of 
10 percent, the evidence would need to show that the 
veteran's residuals of a foot injury with moderately severe 
symptoms.  In the March 2001 statement of the case, the RO 
provided the veteran with criteria of the Diagnostic Code 
under which his right foot is evaluated.  This informed the 
veteran that in order to warrant a 30 percent evaluation, the 
evidence would need to show that he had residuals of a foot 
injury with severe symptomatology.

As to the claim for service connection for secondary service 
connection for degenerative disease of the lower back, the RO 
informed the veteran that the evidence would need to 
establish a relationship between the low back disorder and 
the service-connected residuals of a crush injury to the 
right foot.  In the October 2002 statement of the case, the 
RO provided the veteran with the regulation that addresses 
secondary service connection.  See 38 C.F.R. § 3.310(a) 
(2003) (stating that a disability which is proximately due to 
or the result of a service-connected disease or injury shall 
be service connected).  

Based on the above, the Board finds that VA has no 
outstanding duty to inform him that any additional 
information or evidence is needed to substantiate his claims.  
Specifically, the veteran was informed of what type of 
residual symptomatology in the right foot was needed to 
warrant evaluations of 20 and 30 percent.  Additionally, the 
veteran was informed that in a claim for secondary service 
connection, the evidence needed to establish a nexus between 
a disability and a service-connected disability, wherein the 
service-connected disability caused or contributed to the 
disability.

Second, VA must inform the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  In the 
March 2001 letter, the RO informed the veteran that it must 
make reasonable efforts to help him get evidence necessary to 
support his claims and that the veteran must provide it with 
enough information about those records so that VA could then 
request them from the person or agency that has the records.  
The RO noted that it was still his responsibility to make 
sure that these records were received by VA.  The RO attached 
VA Forms 21-4142, Authorization and Consent to Release 
Information to VA, to the March 2001 letter and told the 
veteran that he should complete one form for each doctor or 
hospital from where he had received treatment and that VA 
would seek to obtain these records.  

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  Here, the RO had obtained the veteran's service 
medical records from the National Personnel Records Center 
when he filed an earlier claim with VA.  During this appeal 
period, the RO had the veteran examined for both his foot and 
back and obtained a medical opinion as to both issues.  The 
veteran submitted statements from a private podiatrist, but 
has indicated that he has received no other treatment.  The 
veteran has not alleged any additional treatment for the 
right foot or the back, thus VA was not under a duty to 
request treatment records either from VA or a private 
facility.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

The Board is aware that the veteran's representative stated 
in the June 2003 informal hearing presentation that the case 
should be remanded for compliance with 38 U.S.C. § 5103 
because the RO had failed to notify the veteran of the 
requirements under that statute "prior to the issuance of a 
VA decision."  (Emphasis in original.)  He asserts that the 
notice requirements under that statute must occur before a 
rating decision.  As to the right foot disorder, at the time 
of the June 2000 rating decision, the issue before the RO was 
whether service connection was warranted.  At that time, it 
would not have been assisting the veteran if the RO explained 
to the veteran how to obtain 10 percent, 20 percent, and 
30 percent evaluations for the residuals of his right foot 
injury.  At the time of the June 2000 rating decision, that 
was when the RO explained, in granting service connection and 
assigning a 10 percent evaluation, the criteria needed to 
obtain a 20 percent evaluation for the right foot disability.  
The statement of the case was issued in March 2001 and 
informed the veteran of the evidence necessary to establish a 
30 percent evaluation for the right foot.  Thus, prior to the 
June 2001 hearing that the veteran had at the RO, he was 
fully aware of the evidence needed to establish a higher 
evaluation for the service-connected right foot (based upon 
the reasons and bases in the June 2000 rating decision and 
the March 2001 statement of the case) and he was aware of 
what portion of the evidence was to be provided by him and 
that portion VA would obtain on his behalf (which was 
explained in the March 2001 letter).  Thus, this claim need 
not be remanded to the RO for compliance with 38 U.S.C.A. 
§ 5103.

As to the claim for service connection for degenerative 
disease of the lower back, while the RO adjudicated a claim 
for service connection for a low back disorder in the June 
2000 rating decision, prior to the second adjudication of 
that claim in January 2002, the RO sent the veteran a letter 
in March 2001, explaining what evidence is needed to 
establish service connection.  Thus, prior to the 
adjudication of the veteran's claim for service connection in 
January 2002, he had been made aware of the evidence 
necessary to substantiate his claim for service connection 
for a low back disorder and of what portion of the evidence 
was to be provided by him and that portion VA would obtain on 
his behalf.  The veteran clearly understands the evidence 
needed to substantiate his claim, as he had his podiatrist 
submit a statement wherein he provided a nexus between the 
diagnosis of degenerative disease of the lower back and the 
service-connected residuals of a crush injury to the right 
foot.  Thus, this claim need not be remanded to the RO for 
compliance with 38 U.S.C.A. § 5103.

II.  Decision

The service medical records show that the veteran sustained a 
contusion to his right foot in January 1945.  The treatment 
record indicated that the veteran's foot had dropped out of 
the tureet, which crushed the right foot.  The veteran 
complained of a sore foot.  Physical examination revealed a 
contusion to the first four toes and tenderness on motion.  
X-rays taken showed no evidence of fracture or dislocation.  
A treatment record two days later indicted that much of the 
soreness had disappeared.  Four days later, the examiner 
stated that the veteran's condition had "improved" and that 
the veteran could go back to duty.  At separation, 
examination of the extremities was normal.

In a December 1999 VA Form 21-4138, Statement in Support of 
Claim, the veteran stated that he had injured his right foot 
during World War II.  He asserted that throughout the years 
his foot had given him intermittent problems with pain and 
discomfort and that he had tried many different remedies and 
special footpads to relieve the pain without much success.  
The veteran stated that he walked with a limp and favored his 
left leg, which had affected his lower back. 

In a December 1999 letter from RI, a doctor of podiatric 
medicine, he stated that the veteran was suffering from long-
standing foot pathology, which related to the veteran's 
military service.  He stated the veteran had decreased 
sensory perception and degenerative changes of both lower 
extremities with the need for orthotic shoes.  

A February 2000 VA examination report shows that the veteran 
complained of constant pain in the right foot.  He stated 
that the pain had been persistent for a number of years but 
had gotten worse in the last one to two years.  He reported 
having sustained a crushing injury to the right foot in 
service (the service medical records substantiate this).  The 
examiner stated that the veteran had a 2/4 dorsal pedis with 
a non-palpable posterior tibial pulse in the right foot.  
There was a hallux limitus of the first metacarpophalangeal 
joint with an absence of plantar flexion of the first 
metacarpophalangeal joint.  The examiner stated that digits 
two through five were hammered with pain with range of motion 
at the metacarpophalangeal joint and the proximal 
interphalangeal joint.  Neurological examination revealed a 
"definite sharp/dull decrease of digits one through five" 
with pain with range of motion.  All other neurological tests 
were within normal limits.  The assessments were distal 
neuropathy of digits one through five of the right foot 
secondary to crush injury and hallus limitus of the first 
metacarpophalangeal joint of the right foot with lack of 
plantar flexion.  The examiner attributed the current 
symptoms to the veteran's service.

In an undated letter from RI, he stated that the veteran had 
been a patient of his for seven years for chronic pedal 
complaints of pain and discomfort due to a service-related 
injury.  He noted the veteran had been coming on a monthly 
basis to control his discomfort.  He added that this 
disability prevented the veteran from working more than a 
partial work shift due to severe pain and discomfort.

An April 2001 VA examination report shows that the examiner 
noted the veteran had a normal gait with no specific limp.  
He stated the veteran had mild clawing of the toes on the 
right foot from the second through the large toe.  The 
examiner noted that the large toe proximal interphalangeal 
joint was stiffened in neutral with no dorsiflexion or 
plantar flexion, both passively and actively.  He added there 
was no pain to palpation.  As to the low back, the examiner 
stated that it was restricted in flexion and extension.  
There was no paraspinal muscular spasm.  Neurological 
examination was normal with straight leg raising positive at 
45 degrees bilaterally.  An x-ray taken of the right foot was 
negative.  An x-ray taken of the back revealed significant 
disc space narrowing at L3-L4 and L5-S1.  The diagnoses 
entered were degenerative disease of the lower back and 
ankylosis of the right metacarpal phalangeal joint of the 
large toe.  The examiner stated that the veteran had a low 
back disability "without any connection to his right foot 
condition."  

In June 2001, the veteran presented oral testimony before a 
Hearing Officer at the RO.  He stated that he was receiving 
treatment for his feet, such as whirlpool treatment, 
clipping, shaving, and massage because he could not reach his 
feet to help relieve the discomfort he felt.  He also stated 
that he took pain medication for his foot.  The veteran 
testified that he did numerous things to his feet to help 
relieve the pain.  He stated that he worked as a bartender 
and that his foot would bother him regularly while working.  
He complained that being a bartender required a lot of 
standing, which would only increase his pain.  He stated that 
his pain occurred on a daily basis.  As to his back, the 
veteran stated that his back began bothering him 
approximately 20 years prior.  He stated that he limped due 
to his right foot.  He was asked whether someone had told him 
that his back disability was related to his foot and he 
stated that he did not think anyone had specifically said 
that.  However, he stated that what he was told was that it 
"might" be related.  The veteran complained that the April 
2001 examination was cursory.

In an August 2001 letter, RI reiterated that the veteran had 
been a patient of his for seven years with complaints of 
pedal pain.  He stated that they had attempted biomechanical 
rebalancing with limited success to facilitate the veteran's 
ambulation.  RI stated that the injury to the foot had 
changed the veteran's biomechanical gait, which contributed 
to "his acceleration of degenerative changes in the" lower 
back.  

A.  Degenerative disease of the lower back

Section 3.310(a) of title 38, Code of Federal Regulations, 
which applies to secondary service connection for a 
disability and which derives from 38 U.S.C.A. § 1110 (West 
2002), provides:

Disability which is proximately due to or 
the result of a service-connected disease 
or injury shall be service connected.  
When service connection is thus 
established for a secondary condition, 
the secondary condition shall be 
considered a part of the original 
condition.

38 C.F.R. § 3.310(a).

Secondary service connection may also be established for a 
nonservice-connected disability which is aggravated by a 
service connected disability.  In this instance, the veteran 
may be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully and thoroughly reviewed the evidence 
of record and finds that the preponderance of the evidence is 
against the grant of service connection for degenerative 
disease of the lower back as being secondary to the service-
connected residuals of a crush injury to the right foot.  The 
reasons follow.

The evidence in favor of the veteran's claim is the August 
2001 letter from RI, wherein he stated that because of the 
veteran's service-connected right foot, he had changed his 
biomechanical gait which had contributed to the 
"acceleration of degenerative changes in the" lower back.  

The evidence against the veteran's claim is the April 2001 VA 
examination report, wherein the examiner stated that while 
the veteran had a low back disability of degenerative 
disease, there was no connection between that disability and 
the service-connected right foot disorder.  

While it would appear that these two determinations might be 
in equipoise, the Board accords the opinion by the VA 
physician more weight than that of the doctor of podiatry.  
The doctor of podiatry has a specialty in the study and 
treatment of the foot.  The VA physician is a medical doctor 
who has had four years of medical school and has studied the 
entire orthopedic system.  Thus, the Board finds that the VA 
physician is in a better position to opine as to whether or 
not the veteran's service-connected right foot has caused a 
low back disorder.  For this reason, the Board finds that the 
VA physician's opinion is more probative as to the possible 
relationship between the right foot and the back disorder.  
Again, RI is a specialist in the study and treatment of the 
feet, and his expertise is in the mechanics of the feet and 
not that of the entire orthopedic system.

Although the veteran has asserted that there is a causal 
relationship between the diagnosis of degenerative disease of 
the lower back and his service-connected residuals of a crush 
injury to the right foot, it has not been shown that he 
possesses the requisite knowledge of medical principles that 
would permit him to render an opinion regarding matters 
involving medical diagnoses or medical etiology.  See 
Espiritu v. Derwinski, 4 Vet. App. 492, 494 (1992).

For the reasons stated above, the Board finds that the 
preponderance of evidence is against the veteran's claim for 
service connection for degenerative disease of the lower back 
as being secondary to residuals of a crush injury to the 
right foot, and there is no doubt to be resolved.  See 
Gilbert, 1 Vet. App. at 55.

B.  Residuals of a crush injury to the right foot

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2003).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran is contesting the disability evaluation that was 
assigned following the grant of service connection for 
residuals of a crush injury to the right foot.  This matter 
therefore is to be distinguished from one in which a claim 
for an increased rating of a disability has been filed after 
a grant of service connection.  The United States Court of 
Appeals for Veterans Claims (the Court) has observed that in 
the latter instance, evidence of the present level of the 
disability is of primary concern, Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. 
App. 55 (1994)), and that as to the original assignment of a 
disability evaluation, VA must address all evidence that was 
of record from the date the filing of the claim on which 
service connection was granted (or from other applicable 
effective date).  See Fenderson, 12 Vet. App. at 126-127.  
Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate, or 
"staged," evaluations of the disability based on the facts 
shown to exist during the separate periods of time.  Id.

Under Diagnostic Code 5284, moderate residuals of a foot 
injury warrant a 10 percent evaluation; moderately severe 
residuals warrant a 20 percent evaluation; and severe 
residuals warrant a 30 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5284 (2003).  With actual loss of 
use of the foot, it will be rated at 40 percent.  Id. at 
Note.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert, 1 
Vet. App. 49 (1990).

After having carefully reviewed the evidence of record, the 
Board finds that the evidence supports the grant of a 
20 percent evaluation for residuals of a crush injury to the 
right foot.  Here, the Board finds that the application of 38 
C.F.R. § 4.7 (2003) is raised by the evidence.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more closely approximates the criteria 
required for that evaluation.  Id.  

In a December 1999 letter, RI stated that he had been 
treating the veteran for chronic foot pain.  In February 
2000, the examiner noted that the veteran had an absence of 
range of motion of the big toe, 2/4 dorsal pedis with a non-
palpable posterior tibial pulse, hammered toes, and 
"definite" neurological findings.  An undated letter from 
RI indicated that the veteran's right foot prevented him from 
working more than partial work due to severe pain and 
discomfort.  In April 2001, the examiner stated that the 
veteran had ankylosis of the big toe on the right foot and 
clawing of the toes from the second through the large toe.  
In June 2001, the veteran testified as to the pain he felt on 
a daily basis and particularly when he was working as a 
bartender.  The Board finds that the veteran shows symptoms 
of both a moderate foot disability and a moderately severe 
foot disability and that, applying 38 C.F.R. § 4.7 to the 
veteran's claim for an increased evaluation, an initial 
evaluation of 20 percent for residuals of a crush injury to 
the right foot is warranted.

The Board must now determine whether an evaluation in excess 
of 20 percent is warranted and finds that the preponderance 
of the evidence is against a higher evaluation.  The above-
described symptoms do not establish a foot disability that is 
severe.  The veteran is able to work and is able to stand on 
his feet while working.  At the hearing, he was noted to have 
a cane.  He stated that he used the cane as security because 
he needed to walk during the day for his health (and noted 
that his health problems were related to disabilities other 
than his service-connected right foot).  The June 2001 
hearing transcript shows the most detailed description of the 
veteran's foot pain.  The Board finds that such complaints 
are indicative of no more than a moderately severe foot 
disability, and thus no more than a 20 percent evaluation is 
warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5284.  

Additionally, an increased evaluation may be based on either 
actual limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The Board finds that the preponderance 
of the evidence is against the grant an evaluation in excess 
of 20 percent on the basis of functional impairment.  Under 
Diagnostic Code 5284, it indicates that a 30 percent 
evaluation is warranted for severe residuals of a foot 
injury.  The injury that the veteran sustained in service was 
that of a contusion to four of the toes.  There was no 
evidence of fracture or dislocation in the veteran's foot.  
As stated above, the Board finds that the preponderance of 
the evidence is against a finding that the veteran's foot 
disability is any more than moderately severe.  The 
20 percent evaluation contemplates moderately severe 
symptomatology including the weakness that the veteran has 
described.  Thus, considering pain, weakness, incoordination, 
and excess fatigability; the symptomatology from residuals of 
a crush injury to the right foot does not approximate the 
criteria for an evaluation in excess of 20 percent based on 
functional loss.  See 38 C.F.R. §§ 4.40, 4.45.  Accordingly, 
the Board finds that the service-connected residuals of a 
crush injury to the right foot are no more than 20 percent 
disabling.

The veteran is competent to report his symptoms.  To the 
extent that he asserted he warranted an increased evaluation, 
he was correct, and the Board has granted a 20 percent 
evaluation.  However, to the extent that the veteran has 
implied that he warrants more than a 20 percent evaluation 
for the right foot, the medical findings do not support his 
contentions.  The Board attaches far greater probative weight 
to the clinical findings of skilled, unbiased professionals 
than to the veteran's statements and testimony, even if 
sworn, in support of a claim for monetary benefits.  Taking 
the veteran's contentions into account and the medical 
findings, an initial evaluation in excess of 20 percent for 
residuals of a crush injury to the right foot is not 
warranted.  Accordingly, the preponderance of the evidence is 
against his claim, and there is no doubt to be resolved.  
Gilbert, 1 Vet. App. at 55.

The Board finds no basis upon which to predicate assignment 
of "staged" ratings pursuant to Fenderson, supra during the 
appeal period.  The veteran's disability has remained at the 
same level throughout the appeal period.

Review of the record reveals that the RO has expressly 
considered referral of the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2002).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC. 6-96 
(1996).


ORDER

Service connection for degenerative disease of the lower back 
as secondary to the service-connected residuals of a crush 
injury to the right foot is denied.

An initial evaluation of 20 percent for residuals of a crush 
injury to the right foot is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.



__________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



